Gray, C. J.
This bill is brought against Thompson and Tufts to foreclose all right of redemption in certain certificates originally and now owned by Thompson, pledged by him to the Boston Water Power Company to secure the payment of his bond for $80,500, assigned by that company to Matthews, and by Matthews pledged to the plaintiff corporation as collateral security for the payment of his note for $50,000; and Tufts has acquired the right of Matthews to redeem these certificates from the pledge made by the latter to the plaintiff.
The case cannot be determined as between the plaintiff and Thompson without inquiring how much is due to the plaintiff upon the debt to secure which the pledge to the plaintiff was made; and to that inquiry Tufts, having acquired the right of Matthews, and being entitled to the property on paying the sum so due, is a necessary party. The case stands just as if Thompson had pledged the certificates to Tufts, and Tufts had pledged them to the plaintiff. The pledgee of a pledgee cannot maintain a bill of foreclosure against the original pledgor without making his own immediate pledgor a party to the bill. Hobart v. Abbot, 2 P. Wms. 643. Johnson v. Hart, 3 Johns. Cas. 322. Kittle v. Van Dyck, 1 Sandf. Ch. 76.
As the plaintiff and Tufts are both citizens of Massachusetts, and the controversy between the plaintiff and Thompson cannot be fully or finally determined as between them without the presence of Tufts, Thompson has no right to remove the case into the Circuit Court of the United States under the act of Congress of March 3, 1875. Merchants' Bank v. Thompson, 4 Fed. Rep. 876. Broadway Bank v. Adams, ante, 431.

Petition for removal denied.